third party communication date of communication month dd yyyy cca_2014030508270501 id uilc number release date from sent wednesday march am to cc bcc subject fw a question under 87_tc_783 the court did not have jurisdiction over partnership items except for computational purposes sec_6222 under sec_6227 the partner is entitled to file a request_for_administrative_adjustment on form_8082 within years of the date of the partnership return sec_6227 if they did not meet these requirements it is an invalid claim see samuelli v commisioner 132t c no
